DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Due to applicant’s amendment, the Restriction Requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 8, 18, 31-32, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15, 18, and 31, the phrase "for example" (e.g.) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8, 31-32, and 45 recite a broad recitation, and the claims also recite a narrower statement of the range/limitations.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 3, 5-9, 17-18, 21, 33, 35, 46-48, and 55-56 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (U.S. Patent Application 2013/0216784).  Regarding Claims 15, and 46-47, Zhang et al., hereafter “Zhang,” show that it is known to carry out a method of providing an article having a surface with increased microorganism removal when cleaned comprising providing a microstructured surface on an article wherein the microstructured surface comprises an array structure and adjacent valleys wherein the valleys have a maximum width ranging from 5-250 microns and the peak structures have a side wall angle of greater than 10 degrees (0028).  The examiner holds Sbi/Svi as a property which would have been inherent in Zhang’s disclosure since he teaches all of the claimed ingredients and process steps, and furthermore, viruses are held as known microorganisms.
Regarding Claim 3, Zhang shows the method of claim 15 above, including one wherein the peak structures comprise two or more facets forming semicontinuous surfaces in the same direction (0026).
Regarding Claim 5, Zhang shows the method of claim 15 above, including one wherein the microstructured surface comprises a linear array of prisms (0028).
Regarding Claim 6, Zhang shows the method of claim 15 above, including one wherein the peak structures have an apex that is sharp (Figures 1-2).
Regarding Claim 7, Zhang shows the method of claim 15 above, including one wherein the peak structures have an apex angle of 20-120 degrees (0028).
Regarding Claim 8, Zhang shows the method of claim 15 above, including one wherein the peak structures are truncated such that the microstructured surface comprises less than 50% of flat surface area (Figure 10).
Regarding Claim 9, Zhang shows the method of claim 15 above, including one wherein the valleys lack intersecting walls (Figure 11).
Regarding Claim 17, Zhang shows the method of claim 15 above, including one wherein the article is not a sterile implantable medical article, an orthodontic appliance, or orthodontic brackets (0022).
Regarding Claim 18, Zhang shows the method of claim 17 above, including one wherein the article is a window (0022).
Regarding Claim 21, Zhang shows the method of claim 15 above, including thermoforming the base member into an article at a temperature below the melt temperature of the peak structures (0045-0049).
Regarding Claim 33, Zhang shows a method of cleaning an article comprising providing an article comprising a microstructured surface of claim 15 and cleaning the microstructured surface (0021-0023).
Regarding Claim 35, Zhang shows the method of claim 15 above, including one wherein the microstructured surface is exposed to the environment and is subject to be otherwise coming into contact with people and/or animals (0021: aircraft, boats, automobiles).
Regarding Claim 48, Zhang shows the method of claim 15 above, including one wherein the microstructured surface does not comprises a low surface energy material including fluorinated material and polydimethylsiloxane material (0023).
Regarding Claim 55, Zhang shows the method of claim 15 above, including one wherein the microstructures have a height of at least 2 microns (0028).
Regarding Claim 56, Zhang shows the method of claim 15 above, including one whrein the microstructured surface is present on a macrostructured surface (Figures 1a, 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Mikami et al. (U.S. Patent Application 2018/0222173).  Zhang shows the method of claim 15 above, but he does not show using a pressure sensitive adhesive.  Mikami et al., hereafter “Mikami,” show that it is known to carry out a method of making an article including providing a pressure sensitive adhesive on an opposing surface of a microstructured film and bonding the film to the article with the pressure sensitive adhesive (0048).  It would have been obvious to use Mikami’s pressure sensitive adhesive in Zhang’s article in order to retain their microstructured surfaces (Mikami, 0048).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Schwartz et al. (U.S. Patent 2016/0011441). Zhang shows the method of claim 33 above, but he does not specifically describe a cleaning method.  Schwartz et al., hereafter “Schwartz,” show that it is known to use a wiping method to clean a microstructured surface (0117).  It would have been obvious to one of ordinary skill in the art to use Schwartz’s cleaning method during Zhang’s process in order to enhance his self-cleaning efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742